918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter MYERS, Plaintiff-Appellant,v.Eugene S. NEVIUS, Defendant-Appellee.
No. 90-3255.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Walter Myers, a pro se Ohio citizen, appeals the district court's judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Myers sued Eugene Nevius, a judge of the Springfield (Ohio) Municipal Court.  Myers alleged that the defendant violated various constitutional rights in holding Myers in contempt of court.  The district court granted summary judgment for the defendant.


3
Upon review, we conclude that the district court properly dismissed the case.  It appears beyond doubt that Myers can prove no set of facts which would entitle him to relief.   See Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.1988).  The defendant is absolutely immune from suit for monetary damages.   Stump v. Sparkman, 435 U.S. 349, 355-56 (1978);  King v. Love, 766 F.2d 962, 966 (6th Cir.), cert. denied, 474 U.S. 971 (1985).


4
Accordingly, we affirm the judgment for the reasons set forth in the magistrate's report and recommendation filed on December 21, 1989, and in the district court's order filed on February 20, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.